Citation Nr: 0830974	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-01 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as skin cancer, to include as due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a skin disorder, to 
include eczema, actinic keratosis, and squamous cell 
carcinoma, as a result of exposure to herbicides.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

2.  The preponderance of the evidence is against a finding 
that the veteran currently has a skin disability that is 
related to active military service or events therein, to 
include Agent Orange exposure.

3.  There is no evidence of malignant tumor manifested to a 
compensable degree within one year following discharge from 
service.  


CONCLUSION OF LAW

A skin disability, claimed as skin cancer, was not incurred 
during active service, nor may it be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

By letters dated in February 2002, May 2002, March 2006, 
October 2006, and December 2006, the RO advised the veteran 
of the evidence and information needed to substantiate his 
claim for service connection, and notified him of the 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
The veteran was also notified of the evidence needed to 
evaluate disabilities and determine effective dates.  The 
claim was readjudicated by SSOC dated in July 2008.

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The claims file contains service treatment 
records, service personnel records, VA treatment records, and 
various private medical records.  In response to the July 
2008 SSOC, the veteran indicated he did not wish to submit 
any additional evidence and requested that the appeal be sent 
to the Board as soon as possible.  

The Board acknowledges that the veteran has not been provided 
a VA examination in connection with the current claim.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  See 38 C.F.R. § 3.159(c)(4) (2007).

Review of the record shows the veteran has variously 
diagnosed skin conditions.  Thus, there is evidence of 
current disability.  Regarding events during service, the 
veteran reported sun and herbicide exposure.  The veteran is 
competent to report that he had a lot of sun exposure while 
in Vietnam.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(appellant competent to testify regarding symptoms capable of 
lay observation).  Furthermore, exposure to herbicides in 
service is presumed.  However, service treatment records do 
not show that the veteran was treated for sunburn during 
service and his skin was reported as normal at separation.  
As such, the veteran is not competent to relate his current 
disability to either sun exposure to herbicide exposure in 
service.  See Wells v. Principi, 326 F.3d 1381 (2003) 
(Holding that theBoard under no obligation to obtain a 
medical opinion when there is no competent evidence that the 
veteran's disability or symptoms were service related).

Treatment record from Dr. Mathis dated in October 2002 
includes an impression of "erythematous rash secondary to 
possible Agent Orange."  A review of Dr. Mathis' records, 
however, suggests that this statement is based on history as 
reported by the veteran.  That is, that the veteran had been 
to VA for his Agent Orange related allergic rash.  The Board 
notes that a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board 
further notes that based on findings from the National 
Academy of Science (NAS), the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See 67 Fed. Reg. 42600, at 42606-42607 (June 24, 
2002).  Based on this analysis, the Board finds that the 
requirements for a VA examination are not met.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The veteran contends his current skin problems are related to 
his military service.  On his original claim, the veteran 
indicated he was seeking service connection for skin cancer 
and reported that he was sunburned in Vietnam in 1969.  
Subsequently, he claimed disability related to herbicide 
exposure.

The law establishes a presumption of service connection for 
diseases associated with exposure to certain herbicide agents 
and also provides a presumption of exposure for veterans who 
served in the Republic of Vietnam.  See 38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309(e) 
(2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(2007).  The term "soft tissue sarcoma" is further defined 
by regulation.  Id.

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2007).

If a veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and 
ending on May 7, 1975), the veteran is presumed to have been 
exposed to herbicides, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. The last date on which a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2007).

Private medical records show the veteran was seen in March 
1996 with much actinic damage on sun exposed areas, which he 
related to Vietnam sun exposure.  Private records show 
treatment for various skin disorders including seborrheic 
keratosis, allergic eczema, erythematous rash, pruritis, and 
allergic dermatitis.  VA records show continued treatment for 
seborrheic keratosis, actinic keratosis, history of Grover's 
disease, squamous cell carcinoma, acantholysis, and a 
personal history of malignant neoplasms.  The veteran 
underwent a VA Agent Orange examination in April 2004.  He 
reported in-service sun and herbicide exposure.  Diagnoses 
were diffuse actinic keratosis, mostly on the face and upper 
extremities; and Grover's disease by patient history.

Evidence of record confirms the veteran served in Vietnam.  
Medical evidence also shows variously diagnosed skin 
conditions.  None of these conditions, however, are listed as 
diseases associated with exposure to herbicide agents.  See 
38 C.F.R. § 3.309(e) (2007).  In fact, taking account of 
available evidence and NAS analysis, the Secretary has 
determined there is no positive association between herbicide 
exposure and skin cancer.  See 67 Fed. Reg. 42600, at 42606-
42607 (June 24, 2002).  

The Board acknowledges the buddy statement from S.B., who 
indicated he was diagnosed with leiomyosarcoma of the right 
lower leg and that this was related to Agent Orange exposure.  
He stated that he and the veteran shared identical 
environmental experiences and he believed the veteran was 
equally exposed to Agent Orange.  The Board notes that 
leiomyosarcoma is listed as a soft tissue sarcoma associated 
with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2007).  
While the veteran may have had equivalent exposure, medical 
evidence does not establish that he has a current skin 
disability for which presumptive service connection may be 
granted.

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the 
presumption is not the sole method for showing causation and 
thereby establishing service connection.  See also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Service connection may also be established for certain 
chronic diseases, including malignant tumors, if manifested 
to a compensable degree within one year following discharge 
from service.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board acknowledges the veteran's reports that he was 
sunburned during service.  Medical evidence documents the 
veteran's reported history and notes recent findings of sun 
damage.  Review of service treatment records, however, shows 
that on examination for induction in March 1968 and 
examination for separation in March 1970, the veteran's skin 
was reported as normal on clinical evaluation.  Furthermore, 
a report of medical history completed for separation in March 
1970 shows that the veteran denied any history of skin 
diseases.  Service records do not otherwise show complaints 
of or treatment related to sunburn or sun exposure and 
medical evidence does not establish that any currently 
diagnosed skin disability is related to sun exposure in 
Vietnam.  

The Board also acknowledges Dr. Mathis' statement that the 
erythematous rash was secondary to possible Agent Orange.  As 
discussed above, it appears this statement was made based on 
history reported by the veteran.  Dr. Mathis did not provide 
any rationale for this statement and the Board does not find 
it probative.  

On review, evidence of record does not show that the veteran 
currently has a skin disability that is related to his active 
military service or events therein, to include Agent Orange 
exposure.  Further, medical evidence does not show a 
malignant tumor manifested to a compensable degree within one 
year following discharge from active service.  The 
preponderance of the evidence is against the claim for 
service connection and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007).


ORDER

Entitlement to service connection for a skin disability, 
claimed as skin cancer, to include as due to Agent Orange 
exposure, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


